DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a data processing section adapted to accept input of input data” in claims 17 and 19, “a data processing section adapted to perform a reproduction process” in claims 18 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in the state of the art, transitory signals are commonplace as a medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation, the scope of an "information recording medium" covers a signal per se.
Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US Pub. No. 2004/0101286).
Consider claim 1. Seo et al. teaches an information processing apparatus comprising: a data processing section adapted to accept input of input data including MPEG-2 TS format data or MMT format data and generate recorded data compliant with BDAV format or SPAV format (0006-0013 includes a data processing section adapted to accept input of input data including MPEG-2 TS format data and  generating recorded data in a BDAV format), a data recording format for an information recording 
Consider claim 2. Seo et al. teaches the information processing apparatus of claim 1, wherein the data processing section records the information regarding age permitted for reproduction in at least a playlist file or a clip information file (para. 0017 describes the navigation file includes navigation commands for managing reproduction of at least video data forming different parental control reproduction paths).
Consider claim 4. Seo et al. teaches the information processing apparatus of claim 1, wherein the data processing section selects the information regarding age permitted for reproduction corresponding to content with the highest age permitted for reproduction from among pieces of content whose reproduction is controlled with a playlist file (paras. 0088-0094 describe multiple parental control levels including an adult version to reproduce a playlist file). 
Consider claim 5. Seo et al. teaches the information processing apparatus of claim 1, wherein the data processing section records, in the information recording medium, a flag that permits enabling or disabling of the information regarding age permitted for reproduction (para. 0088 describes multiple parental control levels to enable or disable information regarding age permitted for reproduction). 
Consider claim 6. Seo et al. teaches the information processing apparatus of claim 1, wherein the data processing section records, in a playlist file, the flag that permits enabling or disabling of the information regarding age permitted for reproduction 
Consider claim 10. The information processing apparatus of claim 9, wherein the data processing section determines whether or not to permit reproduction of content by comparing the information regarding age permitted for reproduction acquired from the information recording medium and user's age information stored in advance in a memory of the information processing apparatus (paras. 0088-0094 describe multiple parental control levels including an adult version to reproduce a playlist file). 
Consider claim 12. The information processing apparatus of claim 9, wherein the data processing section acquires the information regarding age permitted for reproduction from a playlist file and outputs a content list including the acquired information regarding age permitted for reproduction to a display section (paras. 0088-0094 describe multiple parental control levels including an adult version to reproduce a playlist file). 
Claims 9, 11, and 16-20 are rejected using similar reasoning as the corresponding claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub. No. 2004/0101286) in view of Carlsgaard et al. (US Pub. No. 2009/0089828).
Consider claim 3. Seo et al. teaches all claimed limitations as stated above, except recording the information regarding age permitted for reproduction at least in a usage control information file or a header of a packet stored in the clip AV stream file. 
However, Carlsgaard et al. teaches recording the information regarding age permitted for reproduction at least in a usage control information file or a header of a packet stored in the clip AV stream file (para. 0017 describes recording video parental control data in a packet header).

Claim 13 is rejected using similar reasoning as the corresponding claim above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub. No. 2004/0101286) in view of Carlsgaard et al. (US Pub. No. 2009/0089828) in further view of Inano et al. (US Pub. No. 2008/0005259).
Consider claim 14. Seo et al. and Carlsgaard et al. teach all claimed limitations as stated above, generating an encryption key used to decode encrypted content to be reproduced by using at least the usage control information file or the packet header. 
However, Inano et al. teaches generating an encryption key used to decode encrypted content to be reproduced by using at least the usage control information file or the packet header (para. 0079 describes decoding encrypted data with the encryption/decryption key). 
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to generate an encryption key used to decode encrypted content to be reproduced by using at least the usage control information file or the packet header, in order to reproduced encoded encrypted data as suggested by the prior art.

Allowable Subject Matter
Claims 7, 8, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484